Case 1:19-cv-00994-JB-JHR Document1 Filed 10/24/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

KRISTINA MARTINEZ, in her capacity

as the Personal Representative of the

Wrongful Death Estate of BARBARA

GRANGER, and SCOTT GRANGER, individually,
Plaintiffs,

VS, Case No.

 

DART TRANS, INC., GILBERT TAN
d/b/a GMT TRUCKING, SUNRISE TIRE
AND LUBE SERVICE, INC., HAR-SUKH
CORP., INC., SAM SANDHU, JASVIR SINGH,
RAJINDER SINGH BASSI, SUKHDEV SINGH
DHALIWAL, TERI-OAT, LLC, JOHN DOE 1,
JOHN DOE 2, GOODWILL TRUCKING, LLC
and GURPREET SUCH,

Defendants.

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332 and 1441
BY DEFENDANTS GOODWILL TRUCKING, LLC AND GURPREET SUCH

COME NOW Defendant Goodwill Trucking, LLC (“Defendant Goodwill”) and Defendant
Gurpreet Such (“Defendant Such”) and provide notice that they are removing the state court action
described below to the U.S. District Court for the District of New Mexico pursuant to 28 U.S.C.
§§ 1332 and 1441. In support of their removal notice, Defendants state as follows:

1. Plaintiffs commenced this personal injury action in the First Judicial District Court,
County of Santa Fe by filing a “Complaint for Personal Injuries” entitled KRISTINA MARTINEZ,
in her capacity as the Personal Representative of the Wrongful Death Estate of BARBARA
GRANGER, and SCOTT GRANGER, individually, Plaintiffs, v. DART TRANS, INC., GILBERT
TAN d/b/a GMT TRUCKING, SUNRISE TIRE AND LUBE SERVICE, INC., HAR-SUKH CORP.,

INC., SAM SANDHU, JASVIR SINGH, RAJINDER SINGH BASSI) SUKHDEV SINGH
Case 1:19-cv-00994-JB-JHR Document1 Filed 10/24/19 Page 2 of 9

DHALIWAL, TERI-OAT, LLC, JOHN DOE 1, JOHN DOE 2, GOODWILL TRUCKING, LLC, and
GURPREET SUCH, Defendants, Cause No. D-101-cv-2019-02130 (hereafter “Complaint”) on
June 18, 2019. (See Plaintiffs’ Complaint, attached hereto as Exhibit A).

2. Defendant’s time to answer or remove with respect to the Complaint has not
expired.

3. This Notice of Removal is filed in this Court within thirty (30) days of the service
on Defendants of the initial pleading in this case. See 28 U.S.C. § 1446(b). The state court in
which this action commenced is within this Court’s district. As set forth below, this Court has
jurisdiction over the subject matter of this lawsuit. Therefore, this action is properly removed to
this Court, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

4, The state court in which this action was commenced is within this Court’s district. As
set forth below, this Court has jurisdiction over the subject matter of this lawsuit. Therefore, this
action is properly removed to this Court, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

DIVERSITY JURISDICTION

5. Plaintiff Scott Granger is a citizen of the state of Pennsylvania. (See Complaint at
4 10, attached hereto as Exhibit A).

6. Barbara Granger was a citizen of the state of Pennsylvania at the time of her death.
(See Complaint at J§ 3-4, 10, attached hereto as Exhibit A).

7. As Kristina Martinez is named only in her capacity as the Personal Representative
of the Wrongful Death Estate of Barbara Granger, she is deemed to be a citizen of the same state
as Barbara Granger and is considered a citizen of Pennsylvania for the purposes of this action. See
28 U.S.C. § 1332 (c)(2). Kristina Martinez’s personal citizenship in New Mexico cannot destroy

diversity jurisdiction in this action.
Case 1:19-cv-00994-JB-JHR Document1 Filed 10/24/19 Page 3 of 9

8. Defendant Dart Transportation, Inc. is a California corporation with its principal
place of business in California. (See Complaint at § 11, attached hereto as Exhibit A; Attorney
Affidavit at § 9, attached hereto as Exhibit B; CA Secretary of State, Dart Trans. 2018 Stmt. of
Info., attached hereto as Exhibit C).

9. Defendant Gilbert Tan is a citizen of the state of Georgia. (See Complaint at { 13,
attached hereto as Exhibit A; Attorney Affidavit at J 10, attached hereto as Exhibit B; Gilbert
Tan Return of Service, attached hereto as Exhibit D).

10. Defendant Sunrise Tire and Lube Service, Inc. is a California Corporation with its
principal place of business in California. (See Complaint at § 16, attached hereto as Exhibit A;
Attorney Affidavit at § 11, attached hereto as Exhibit B; CA Secretary of State, Sunrise 2019
Stmt. of Info., attached hereto as Exhibit E).

11. Defendant Har-Sukh Corp. Inc. is a California corporation with its principal place
of business in California. (See Complaint at 18, attached hereto as Exhibit A; Attorney Affidavit
at § 12, attached hereto as Exhibit B; CA Secretary of State, Har-Sukh 2018 Stmt. of Info.,
attached hereto as Exhibit F).

12. | Defendant Sam Sandhu is a citizen of the state of California. (See Complaint at
19, attached hereto as Exhibit A; Attorney Affidavit at § 13, attached hereto as Exhibit B; Sam
Sandhu Return of Service, attached hereto as Exhibit G).

13. Defendant Jasvir Singh is a citizen of the state of California. (See Complaint at J
20, attached hereto as Exhibit A; Attorney Affidavit at § 14, attached hereto as Exhibit B; Jasvir

Singh Return of Service, attached hereto as Exhibit H).
Case 1:19-cv-00994-JB-JHR Document1 Filed 10/24/19 Page 4 of 9

14. Defendant Ranjinder Singh Bassi is a citizen of the state of California. (See
Complaint at § 14, attached hereto as Exhibit A; Attorney Affidavit at § 15, attached hereto as
Exhibit B; Ranjinder Singh Bassi Return of Service, attached hereto as Exhibit I).

15. Defendant Sukhdev Singh Dhaliwal is a citizen of the state of California. (See
Complaint at § 17, attached hereto as Exhibit A; Attorney Affidavit at { 16, attached hereto as
Exhibit B; Sukhdev Sing Dhaliwal Return of Service, attached hereto as Exhibit J).

16. | Defendant Teri-Oat, LLC is a California corporation with its principal place of
business in California. (See Complaint at J 22, attached hereto as Exhibit A; Attorney Affidavit
at § 17, attached hereto as Exhibit B; CA Secretary of State, Teri-Oat 2015 Stmt. of Info., attached
hereto as Exhibit K; CA Secretary of State, Teri-Oat 2018 Stmt. of No Change, attached hereto
as Exhibit L).

17. Defendant Goodwill Trucking, LLC is an Ohio corporation with its principal place
of business in Ohio. (See Complaint at § 25, attached hereto as Exhibit A; Attorney Affidavit at
{| 18, attached hereto as Exhibit B; OH Secretary of State, Goodwill Info., attached hereto as
Exhibit M).

18. Defendant Gurpreet Such is a citizen of Ohio. (See Complaint at { 26, attached
hereto as Exhibit A; Attorney Affidavit at § 19, attached hereto as Exhibit B; Gurpreet Such
Return of Service, attached hereto as Exhibit N).

19. The presence of Defendant John Doe, a defendant sued under a fictional name, in
this action cannot destroy diversity jurisdiction—Plaintiffs’ Complaint makes no allegations
against Defendant John Doe and Defendant John Doe’s identity and citizenship are unknown. 28

U.S.C. § 1441(a) (“In determining whether a civil action is removable on the basis of the
Case 1:19-cv-00994-JB-JHR Document1 Filed 10/24/19 Page 5 of 9

jurisdiction under section 1332(a) of this title, the citizenship of defendants sued under fictitious
names shall be disregarded.”).

20. Defendant Sam Sandhu is not a proper party to this action as he sold all interest in
any named corporate Defendant in 2010—approximately eight years before Barbara Granger’s
death on July 28, 2018. (See Attorney Affidavit at ] 32, attached hereto as Exhibit B). Thus, his
citizenship and consent to removal of this action need not be considered. See 28 U.S.C. §
1446(b)(2)(A).

21. Defendant Jasvir Singh is not a proper party to this action as he never held
ownership interest in any named corporate Defendant and ceased all employment with any named
corporate Defendant in 2010—approximately eight years before Barbara Granger’s death on July
28, 2018. (See Attorney Affidavit at § 33, attached hereto as Exhibit B). Thus, his citizenship and
consent to removal of this action need not be considered. See 28 U.S.C. § 1446(b)(2)(A).

22. Complete diversity of citizenship exists for the purposes of this Court’s original
jurisdiction over the subject matter of this lawsuit.

23. To confer subject matter jurisdiction on this Court based on diversity of citizenship,
the amount in controversy must exceed the sum or value of $75,000.00, exclusive of interest and cost.
28 U.S.C. §1332(a). Where a complaint does not contain dispositive allegations of the amount in
controversy, the jurisdictional amount is determined by the allegations in the underlying complaint.
See e.g., Laughlin v. Kmart Corp, 50 p.3d, 871, 873 (10 Cir. 1995). Calculations of the amount in
controversy include both compensatory and punitive damages. See, e.g., Bell v. Preferred Life Assur.
Soc’y 320 U.S. 238, 240 (1943); Watson v. Blakenship, 30 F.3d 383, 386 (10 Cir.1994). This
calculation also includes attorney’s fees. See Miera v. Dairyland Ins. Co., No. 96-0136-M, mem.Op.

(D.N.M. Feb. 28, 1996) (denying remand of removed action based on availability of attorney’s fees
Case 1:19-cv-00994-JB-JHR. Document1 Filed 10/24/19 Page 6 of 9

under New Mexico Unfair Claims Practice Act and Unfair Trade Practices Act. See also 144 Wright
v. Miller, Federal Practice and Procedure, §3712, at 176-78, and authorities cited therein; Foret v.
Souther Farm Bureau Life Ins. Co., 918 F. 2d 534, 537 (5 Cir. 1990). The calculation also includes
treble damages claims.

24. Plaintiffs seek recovery for alleged damages for the death of Barbara Granger and
related damages to her husband, Scott Granger. (See Complaint, {J 5, 84-90, attached hereto as
Exhibit A). Plaintiffs’ claims include: (1) wrongful death damages for the death of Barbara
Granger, including pain and suffering, lost earning capacity, lost value of household services, lost
value of life, past medical expenses, funeral and burial expenses, loss of other benefits; (2) loss of
society, guidance, and companionship to Plaintiff Scott Granger; (3) emotional distress damages
to Plaintiff Scott Granger; and (4) punitive damages. (See Complaint, page 16, attached hereto as
Exhibit A). Given the allegations of the Complaint, the amount in controversy clearly exceeds
$75,000. (See Attorney Affidavit § 8, attached hereto as Exhibit B).

25. This Notice of Removal is filed in this Court within thirty (30) of the service of
Plaintiffs’ Complaint. See 28 U.S.C. § 1446(B)(3). The state court action was commenced less
than one year from the date of this Notice of Removal. See 28 U.S.C. §1446(c)(1). The state court
in which this action was commenced is within this Court’s district. As set forth, this Court has
jurisdiction over the subject matter of this lawsuit. Therefore, this action is properly removed to
this Court, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

26. | The above-described action is a civil action of which this Court has original
jurisdiction under the provisions of 28 U.S.C. §§ 1332, in that it is a civil action between citizens
of different states where the matter in controversy exceeds the sum or value of $75,000.00,

exclusive of interests and costs. (See Attorney Affidavit at § 8, attached hereto as Exhibit B).
Case 1:19-cv-00994-JB-JHR Document1 Filed 10/24/19 Page 7 of 9

27. Defendant is concurrently filing a Notice to Adverse Parties of Removal to Federal
Court, with the clerk of the First Judicial District Court, County of Santa Fe, State of New Mexico,
pursuant to 28 U.S.C. §1441(b), together with this Notice.

28. Pursuant to D.N.M. LR-CIV 81.1(a), Defendant will submit copies of the records
and proceedings from the state court action within thirty days of its filing of this Notice of
Removal.

29. Venue is appropriate in the U.S. District Court for the District of New Mexico
because the alleged actions and/or omissions occurred in New Mexico. (See Complaint at 2).

30. Defendant Goodwill Trucking, LLC. consents to removal. (See Attorney Affidavit
at § 21, attached hereto as Exhibit B).

31. | Defendant Gurpreet Such consents to removal. (See Attorney Affidavit at J 22,
attached hereto as Exhibit B).

32. Defendant Dart Trans, Inc. consents to removal. (See Attorney Affidavit at § 23,
attached hereto as Exhibit B).

33. | Defendant Gilbert Tan d/b/a/ GMT Trucking consents to removal. (See Attorney
Affidavit at § 24, attached hereto as Exhibit B).

34. Defendant Sunrise Tire and Lube Service, Inc. consents to removal. (See Attorney
Affidavit at § 25, attached hereto as Exhibit B).

35. Defendant Har-Sukh Corp., Inc. consents to removal. (See Attorney Affidavit at 4
26, attached hereto as Exhibit B).

36. | Though Defendant Sam Sandhu is not a proper party to this action and his consent
to removal is not necessary, Defendant Sam Sandhu consents to removal. (See Attorney Affidavit

at § 27, attached hereto as Exhibit B).
Case 1:19-cv-00994-JB-JHR Document1 Filed 10/24/19 Page 8 of 9

37. Though Defendant Jasvir Singh is not a proper party to this action and his consent
to removal is not necessary, Defendant Jasvir Singh consents to removal. (See Attorney Affidavit
at ¥ 28, attached hereto as Exhibit B).

38. Defendant Rajinder Singh Bassi consents to removal. (See Attorney Affidavit at §
29, attached hereto as Exhibit B).

39. | Defendant Sukhdev Singh Dhaliwal consents to removal. (See Attorney Affidavit
at § 30, attached hereto as Exhibit B).

40. Defendant Teri-Oat, LLC consents to removal. (See Attorney Affidavit at J 31,
attached hereto as Exhibit B).

4]. The presence of Defendant John Doe, a defendant sued under a fictional name, in
this action cannot destroy diversity jurisdiction—Plaintiffs’ Complaint makes no allegations
against Defendant John Doe and Defendant John Doe’s identity and citizenship are unknown. 28
U.S.C. § 1441(a) (“In determining whether a civil action is removable on the basis of the
jurisdiction under section 1332(a) of this title, the citizenship of defendants sued under fictitious
names shall be disregarded.”).

Respectfully submitted,
CIVEROLO, GRALOW & HILL, P.A.

map t

Lance D. Richards

Lauren R. Wilber

P.O. Box 887

Albuquerque, NM 87103-0887

richardsl@civerolo.com

wilberl@civerolo.com
(505) 842-8255

Attorneys for Defendant Goodwill
Trucking, Inc. and Gurpreet Such

 
Case 1:19-cv-00994-JB-JHR Document1 Filed 10/24/19 Page 9 of 9

CERTIFICATE OF SERVICE

IT IS HEREBY CERTIFIED that a true copy of the foregoing Notice of Removal of Action
was filed electronically through the U.S. District Court for the District of New Mexico’s CM/ECF
filing system on October 24, 2019, which caused the following attorneys to be electronically
served as follows:

 

Mark T. Baker, Esq. Joe B. Wosick, Esq.

Elizabeth K. Radosevich, Esq. YLAW, PC

Peifer, Hanson & Mullins, P.A. 4908 Alameda Blvd.,

PO Box 25245 Albuquerque, NM 87113
Albuquerque, NM 87125-5345 Telephone: (505) 266-3995
Telephone: (505) 247-4800 jwosick@ylawfirm.com
Facsimile: (505) 243-6458 Attorneys for Dart Trans and
mbaker@peiferlaw.com Gilbert Tan

eradosevich@peiferlaw.com

 

LS ae

Lance D. Richards
Lauren R. Wilber
